

CONVERTIBLE NOTE


FOR VALUE RECEIVED, bioMETRX, Inc., a Delaware corporation (hereinafter called
"Borrower"), hereby promises to pay to _____________, with an address at
______________________ __________________________(the "Holder") or order,
without demand, the sum of _______________
________________________________________________ ($_____________).


This Note is issued in lieu of the payment in cash of liquidated damages due to
Holder from Borrower for the period of July 14, 2006 through March 31, 2007 (the
“Liquidated Damages”), under the terms of the Subscription Agreement dated as of
June 29, 2006 between the Holder and the Borrower (the “Subscription
Agreement”). The Liquidated Damages shall be paid with shares of common stock
received upon conversion of this Note (the “Shares”), such that the Liquidated
Damages shall be deemed to be paid in full when this Note is fully converted.
The following terms shall apply to this Note:


ARTICLE I
GENERAL PROVISIONS




The Holder shall have the right to convert the principal due under this Note
into Shares of the Borrower's Common Stock, $.001 par value per share (“Common
Stock”) as set forth below.


1.1. Conversion into the Borrower's Common Stock.


(a) The Holder shall have the right from and after the date of the issuance of
this Note and then at any time until this Note is fully paid, to convert any
outstanding and unpaid principal portion of this Note, at the election of the
Holder (the date of giving of such notice of conversion being a "Conversion
Date") into fully paid and nonassessable shares of Common Stock as such stock
exists on the date of issuance of this Note, or any shares of capital stock of
Borrower into which such Common Stock shall hereafter be changed or
reclassified, at the conversion price as defined in Section 1.1(b) hereof (the
"Conversion Price"), determined as provided herein. Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is annexed hereto,
Borrower shall issue and deliver to the Holder within three (3) business days
from the Conversion Date (such third day being the “Delivery Date”) that number
of shares of Common Stock for the portion of the Note converted in accordance
with the foregoing. The number of shares of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing that portion of the
principal of the Note to be converted, by the Conversion Price.


(b) Subject to adjustment as provided in Section 1.1(c) hereof, the Conversion
Price per share shall be $1.00.
 
(c)  The Conversion Price and number and kind of shares or other securities to
be issued upon conversion determined pursuant to Section 1.1(a), shall be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:


A. Merger, Sale of Assets, etc. If the Borrower at any time shall consolidate
with or merge into or sell or convey all or substantially all its assets to any
other corporation, this Note, as to the unpaid principal portion thereof shall
thereafter be deemed to evidence the right to purchase such number and kind of
shares or other securities and property as would have been issuable or
distributable on account of such consolidation, merger, sale or conveyance, upon
or with respect to the securities subject to the conversion or purchase right
immediately prior to such consolidation, merger, sale or conveyance. The
foregoing provision shall similarly apply to successive transactions of a
similar nature by any such successor or purchaser. Without limiting the
generality of the foregoing, the anti-dilution provisions of this Section shall
apply to such securities of such successor or purchaser after any such
consolidation, merger, sale or conveyance.


 
 

--------------------------------------------------------------------------------

 
B. Reclassification, etc. If the Borrower at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes that may be issued or outstanding, this Note,
as to the unpaid principal portion thereof shall thereafter be deemed to
evidence the right to purchase an adjusted number of such securities and kind of
securities as would have been issuable as the result of such change with respect
to the Common Stock immediately prior to such reclassification or other change.


C. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event..
 
D. Share Issuance. So long as this Note is outstanding, if the Borrower shall
offer, issue or agree to issue any shares of Common Stock for a consideration
less than the Conversion Price in effect at the time of such issue, then, and
thereafter successively upon each such issue, the Conversion Price shall be
automatically reduced to such other lower issue price. For purposes of this
adjustment, the subsequent issuance of any security carrying the right to
convert such security into shares of Common Stock or of any warrant, right or
option to purchase Common Stock shall result in an adjustment to the Conversion
Price upon the issuance of the above-described security and again upon the
issuance of shares of Common Stock upon exercise of such conversion or purchase
rights if such issuance is at a price lower than the then applicable Conversion
Price. The reduction of the Conversion Price described in this paragraph is in
addition to other rights of the Holder described in this Note.


(d) Whenever the Conversion Price is adjusted pursuant to Section 1.1(c) above,
the Borrower shall promptly mail or fax to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment (the “Adjustment Notice”). Notwithstanding the
requirement of the Borrower to send the Adjustment Notice, the adjusted
Conversion Price shall be effective immediately upon the issuance of Common
Stock or securities carrying the right to convert into or purchase common stock
as described in the immediately preceding paragraph regardless of whether the
Borrower complies with its requirement herein to send the Adjustment Notice.


(e) During the period the conversion right exists, Borrower will reserve from
its authorized and unissued Common Stock not less than one hundred percent
(100%) of the number of shares to provide for the issuance of Common Stock upon
the full conversion of this Note. Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable. Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.


1.2 Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 1.1(a) hereof. Upon partial conversion of this
Note, a new Note containing the same date and provisions of this Note shall, at
the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Note which shall not have been converted or paid.


 
2

--------------------------------------------------------------------------------

 
1.3 Mandatory Conversion. Commencing after the actual effective date of the
Registration Statement described in Article 3 hereunder that includes the shares
underlying this Note, the Borrower will have the option by written notice to the
Holder (“Notice of Mandatory Conversion”) of compelling the Holder to convert
all or a portion of the outstanding and unpaid principal of the Note thereon,
into Common Stock at the Conversion Price then in affect (“Mandatory
Conversion”). The Notice of Mandatory Conversion, which notice must be given on
the first day following a consecutive ten (10) day trading period during which
the closing price for the Company’s Common Stock as reported by Bloomberg, LP
for the Principal Market shall be more than $2.00 each day with an average daily
volume in excess of 150,000 shares. The date the Notice of Mandatory Conversion
is given is the “Mandatory Conversion Date.” The Notice of Mandatory Conversion
shall specify the aggregate principal amount of the Note which is subject to
Mandatory Conversion. Mandatory Conversion Notices must be given proportionately
to all Holders of Notes who received Notes similar in term and tenure as this
Note. The Borrower shall reduce the amount of Note principal subject to a Notice
of Mandatory Conversion by the amount of Note Principal for which the Holder had
delivered a Notice of Conversion to the Borrower during the twenty (20) trading
days preceding the Mandatory Conversion Date. Each Mandatory Conversion Date
shall be a deemed Conversion Date and the Borrower will be required to deliver
the Common Stock issuable pursuant to a Mandatory Conversion Notice in the same
manner and time period as described in Section 1.2 above.


1.4 Maximum Conversion. The Holder shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of only
4.99% and aggregate conversion by the Holder may exceed 4.99%. The Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section 2.3 will limit any conversion hereunder and to the extent that
the Holder determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may waive the conversion
limitation described in this Section 2.3, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower. The Holder may
allocate which of the equity of the Borrower deemed beneficially owned by the
Holder shall be included in the 4.99% amount described above and which shall be
allocated to the excess above 4.99%.


ARTICLE II
REGISTRATION AND LIQUIDATED DAMAGES


2. Registration Rights. The registration rights granted to the Holder pursuant
to the Registration Rights Agreement are hereby granted to the Holder in
connection with the Shares.


 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1 Failure to Deliver Common Stock or Replacement Note. Borrower's failure to
timely deliver Common Stock to the Holder pursuant to and in the form required
by this Note or, if required, a replacement Note.


3.2 Reservation Default. Failure by the Borrower to have reserved for issuance
upon conversion of the Note a sufficient number of shares of Common Stock to
permit the Holder to fully convert this Note.


3.3 Failure to Provide 144 Opinion. When Shares are eligible for sale under Rule
144 of the Securities Act of 1933 (“Rule 144”), failure by the Borrower’s
counsel to provide a legal opinion authorizing the removal of the restrictive
legend from such Shares and providing such opinion to the Borrower’s transfer
agent in a timely manner but in no event later than three (3) business days
after receiving notice of such sale.


ARTICLE IV
MISCELLANEOUS


4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
 
4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: 500 North Broadway, Suite
204, Jericho, NY 11753, and (ii) if to the Holder, to the name, address and
telecopy number set forth on the front page of this Note.


 
4

--------------------------------------------------------------------------------

 
4.3 Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


4.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys' fees.


4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York, County of New York. Both parties and the
individual signing this Agreement on behalf of the Borrower agree to submit to
the jurisdiction of such courts. The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs.


4..7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


4.8 Shareholder Status. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note. However, the Holder
will have all the rights of a shareholder of the Borrower with respect to the
shares of Common Stock to be received by Holder after delivery by the Holder of
a Conversion Notice to the Borrower.


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of ______, 2006






By:________________________________
Name:
Title:
 
WITNESS:






______________________________________
 
 
5

--------------------------------------------------------------------------------

 


NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal due on the
Note issued by _______________________________ on December ___, 2006 into Shares
of Common Stock of _____________________________ (the "Borrower") according to
the conditions set forth in such Note, as of the date written below.






Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Shares To Be
Delivered:_________________________________________________________________




Signature:____________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:_____________________________________________________________________________


____________________________________________________________________________